Determination unanimously confirmed, without costs. Memorandum: A question having been raised as to whether the State Liquor Authority had given notice to the petitioner of the possible grounds for revocation, in accordance with section 114 of the Alcoholic Beverage Control Law, and the Authority’s counsel having stated in his brief that a statement of the causes of revocation was printed on the back of the license issued to the petitioner, in accordance with the established practice of the Authority, this court requested the submission of a photostatic copy of the license. A photostatic copy has been received and we have taken it into account in support of the determination. (See Ripley v. Storer, 309 N. Y. 506.) (Review of the action of the State Liquor Authority which revoked petitioner’s hotel liquor license, transferred to the Appellate Division for determination by order of Erie Special Term.) Present — Williams, P. J., Bastow Halpern, McClusky and Henry, JJ.